JUDGMENT

This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments by counsel. It is
ORDERED and ADJUDGED that the district court’s order filed February 19, 2007 be affirmed. Appellant has failed to establish that the district court erred in finding that the administrative law judge properly relied on the testimony of the vocational expert and correctly evaluated the plaintiff’s subjective complaints when denying his claim for disability benefits.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en bane. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.